Citation Nr: 1550446	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to February 2001 and from February 2003 to December 2003.  The Veteran died in December 2008.  The appellant is his surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claims file was subsequently transferred to the RO in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The appellant claims entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  As discussed below, the Board finds that a remand is necessary to obtain outstanding private medical records.  

The record reflects that at the time of his death in December 2008, the Veteran was admitted to the Milton S. Hershey Medical Center (HMC) hospital in Hershey, Pennsylvania.  The January 2011 statement of the case (SOC) documents that records from HMC were obtained covering a period of prior treatment from June 2008 to August 2008; however, it does not appear that the Veteran's inpatient treatment records from HMC covering the period immediately prior to his death are included within the claims file.  As it appears that there may be available private medical records pertinent to the cause of death claim that are not associated with the claims folder, a remand is required to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2015).  These additional pertinent medical records may assist the Board in adjudicating the appellant's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any medical records relevant to her claim, including those from Milton S. Hershey Medical Center (HMC).  Subsequently, and after securing the proper authorizations as necessary, arrange to obtain all the records of treatment or examination from all the sources which are not already on file.  All information obtained must be made part of the file.  All attempts to procure records should be documented in the file. If such records cannot be obtained, a notation to that effect should be inserted in the file, and the appellant is to be notified in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, readjudicate the appellant's claim on appeal in light of any evidence added to the record, including as a result of the above development.  If any benefit sought remains denied, provide the appellant and her representative with appropriate notice and an opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




